Title: To James Madison from John Gavino, 17 February 1803 (Abstract)
From: Gavino, John
To: Madison, James


17 February 1803, Gibraltar. No. 114. “Since my last N: 113 under the 11: Int: [13 Feb. 1803], orders is come to the Emperours Agent here to get the Ship in question ready for Sea and he further tells me Expects the Commander every moment from Tetuan with a Crew, and that She is at all events to go to Sea.” Adds in a postscript, “Three french Ships the Line are aback of the Rock with Troops bound to the Westward.”
 

   
   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 1 p. Docketed by Wagner.



   
   A full transcription of this document has been added to the digital edition.

